934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles J. HUGHEY, Plaintiff-Appellant,v.Joseph L. SAVITZ, III, individually and in his officialcapacity as Assistant Appellate Defender at the SouthCarolina Office of Appellate Defense Program, (from)10/24/88-6/13/89), John & Jane Doe, One, Two, Three, Four,and Five, individually and in his and her official capacityas Assistant Appellate Defenders at the South CarolinaOffice of Appellate Defense Program, (from)10/24/88-6/13/89, William Isaac Diggs, individually and inhis official capacity as ex-Chief Attorney at the SouthCarolina Office of Appellate Defense Program (from)10/24/88-3/89, Elizabeth C. Fullwood, individually and inher official capacity as Deputy Chief Attorney at the SouthCarolina Office of Appellate Defense Program (from)10/24/88-6/13/89, the Dean of the University of SouthCarolina Law School, David I. Bruck, Ex-President of theSouth Carolina Public Defenders Association (from)10/24/88-6/13/89, the President of the South Carolina BarAssociation, the President of the South Carolina TrialLawyers Association, the Chairman of the South CarolinaJudicial Council, the Chairman of the Senate JudiciaryCommittee or His Designee, the Chairman of the House ofRepresentatives or His Designee, all individually and intheir official capacity as members of the Office of theSouth Carolina Appellate Defense Programs' Commission,(from) 10/24/88-6/13/89, Defendants-Appellees,The United States Attorney General, Intervenor.

No. 91-6261.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.
Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-90-1331)
Charles J. Hughey, appellant pro se.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Charles J. Hughey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hughey v. Savitz, CA-90-1331 (D.S.C. Dec. 17, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.